DETAILED ACTION 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Chatley et al. (US 2020/0137150 A1). 
For claim 1, Chatley et al. teaches:
	A computer-implemented method for file handling in a hierarchical storage environment, comprising:
in response to receiving a file access notification corresponding to access of a first file [accessing of data, 0006; by authorized user, 0009: Chatley], performing a file access notification process for determining files related to the first file based on enhanced metadata and a priority list defining a likelihood of possible access [notifications of various actions to access data, 0105: Chatley]; placing the related files in a highest level storage tier [placement into tier and storage delivery nodes, 0063 and figure 2; use of node priority table for closest path to associated files and easy storage access, 0113-0117: Chatley]; and updating the priority list [determination and placement to priority list, 0136-0137: Chatley].
For claim 2, Chatley et al. teaches:
	The method according to claim 1, wherein the first file is a document [stored content a document, 0006: Chatley].
For claim 3, Chatley et al. teaches:
	The method according to claim 2, wherein the enhanced metadata includes a set of keywords and/or references from the document [names and reference to files, 0010: Chatley].
For claim 4, Chatley et al. teaches:
	The method according to claim 3, comprising scanning the document for the set of keywords and/or references, and creating the enhanced metadata [new metadata created stored separately for changes, 0010: Chatley].
For claim 5, Chatley et al. teaches:
	The method according to claim 1, comprising retrieving the first file; sending the
first file to a requestor of the first file; and migrating the first file to the highest storage tier [customer storing files in only certain location based on needs and then locked and send to customer after migration based on customer needs, 0102: Chatley].
For claim 6, Chatley et al. teaches:
	The method according to claim 1, wherein the enhanced metadata includes a set of keywords and/or references from the file [metadata having names and worded information, 0008: Chatley].
For claim 7, Chatley et al. teaches:
	The method according to claim 1, wherein the enhanced metadata includes a set of keywords in the first file, wherein the set of keywords comprises keywords selected from the group consisting of: keywords from a keywords section, authors, publisher, date, origin, and title [metadata includes title and other information of the data, 0082: Chatley].
For claim 8, Chatley et al. teaches:
	The method according to claim 1, wherein the enhanced metadata includes a set of references in the first file, wherein the set of references comprises references selected from the group consisting of: references from a references section, hyperlinks, and titles of referenced documents [metadata includes links, 0069: Chatley].
For claim 9, Chatley et al. teaches:
	The method according to claim 1, wherein the enhanced metadata includes at least one history selected from the group consisting of: a user file access history and a user search history [reporting of historical data and transactions, 0074: Chatley].
For claim 10, Chatley et al. teaches:
	The method according to claim 1, wherein the priority list comprises at least one sub list selected from the group consisting of: a first sub list including relations and/or
references between different objects, a second sub list including frequently and/or recently accessed objects, and a third sub list including user based relations between different objects [priority list based on access and relation, 0136: Chatley].
Claim 11 is a program of the method taught by claim 1.  Chatley et al. teaches the limitations of claim 1 for the reasons stated above.
Claim 12 is a storage of the method taught by claim 1.  Chatley et al. teaches the limitations of claim 1 for the reasons stated above.
Claim 13 is a program product of the method taught by claim 1.  Chatley et al. teaches the limitations of claim 1 for the reasons stated above.
Claim 14 is a program product of the method taught by claim 2.  Chatley et al. teaches the limitations of claim 1 for the reasons stated above.
Claim 15 is a program product of the method taught by claim 5.  Chatley et al. teaches the limitations of claim 5 for the reasons stated above.
Claim 16 is a program product of the method taught by claim 6.  Chatley et al. teaches the limitations of claim 6 for the reasons stated above.
Claim 17 is a program product of the method taught by claim 7.  Chatley et al. teaches the limitations of claim 7 for the reasons stated above.
Claim 18 is a program product of the method taught by claim 8.  Chatley et al. teaches the limitations of claim 8 for the reasons stated above.
Claim 19 is a program product of the method taught by claim 9.  Chatley et al. teaches the limitations of claim 9 for the reasons stated above.
Claim 20 is a program product of the method taught by claim 10.  Chatley et al. teaches the limitations of claim 10 for the reasons stated above.
Response to Arguments
Applicant's arguments filed November 18, 2020 have been fully considered but they are not persuasive.  The examiner respectfully traverses applicant’s argument.
	The amendments and arguments against the 35 U.S.C. 101 rejection has overcome the previous rejection.
	Applicant argues that Chatley et al. (US 2020/0137150 A1) does not teach “in response to receiving a file access notification corresponding to access of a first file, performing a file access notification process for determining files related to the first file based on enhanced metadata and a priority list defining a likelihood of possible access; placing the related files in a highest level storage tier; and updating the priority list”. Chatley et al. teaches a system for accessing files [0006] by and authorized user [0009].  .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJITH M JACOB whose telephone number is (571)270-1763.  The examiner can normally be reached on Monday-Friday: Flexible Hours.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





2/27/2021 	

/AJITH JACOB/Primary Examiner, Art Unit 2161